DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/955591 filed on March 24, 2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
4.	The Information Disclosure Statement filed on October 30, 2020 was reviewed and accepted by the Examiner.

Response to Arguments
5.	Applicant’s arguments are not persuasive. 


Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7, 8, 9, 11, 12, 14, 15, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb U.S. Patent Application Publication No. 2008/0046409 (herein as ‘Lieb’) and further in view of Kim et al. U.S. Patent Application Publication No. 2013/0076713 (herein as ‘Kim’) and Harrington et al. U.S. Patent No. 5,995,716 (herein as ‘Harrington’).

As to claim 1 Lieb teaches a system comprising: 
a data store configured to store an RGB color derived from an image (Par. 0028 and Par. 0137 Lieb discloses storing the images in the data stores and the set of colors that describes each image); 
Lieb does not teach but Kim teaches wherein the RGB color comprises bits of a red dimension value followed by bits of green dimension value followed by bits of a blue dimension value (Par. 0064 Kim discloses the image signal RGB contains 24 bits with 1 bit from each the red signal, the green signal and the blue signal from most significant bit to least significant bit);
Lieb and Kim are analogous art because they are in the same field of endeavor, encoding color images. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the RGB color of Lieb to include the interleaving colors of Kim, to shuffle data. The suggestion/motivation to combine is that it would be obvious to try in order to provide a fast response speed related to displaying the image (Par. 0005-0007 Kim).
Lieb teaches and a computing device comprising one or more hardware processors and a memory storing computer-executable instructions, the one or more hardware processors configured to execute the computer-executable instructions to at least (Par. 0058 Lieb discloses the processor using the computers processes the system);
Kim teaches interleave bits of red, green, and blue dimension values of the RGB color, wherein the interleaved bits are interleaved in a pattern that includes a red bit from the red dimension value, a green bit from the green dimension value, and a blue bit from the blue dimension value wherein the pattern repeats from highest order of magnitude to lowest order of magnitude, and wherein each repeating pattern of red, green and blue bits correspond to a specific order of magnitude (Par. 0064 Kim discloses the image signal RGB contains 24 bits and it converted to R’G’B’ output. The output is image signal of 1 bit from each the red signal, the green signal and the blue signal from most significant bit R7,G7,B7 to least significant bit R0,G0,B0. The output single is of RGB form.  In Fig. 6, the output signal of R’G’B’ is shown with bits R7,G7,B7,R6,G6,B6…which shows an interleaving of bits of red, green and blue dimension values of the RGB color. The R7 followed by an R6 shows the most significant bit is to the far left and the least significant bit is to the far right, which is the order of most significant bit R7 to least significant bit R0);
Lieb does not teach but Harrington teaches generate an integer color value corresponding to a one dimensional color space, (Col. 4 Lines 32-37 Harrington discloses the desired color correspond to red, green, and blue components within a color space);
the integer color value comprising the bits that are interleaved in the pattern that repeats from highest order of magnitude to lowest order of magnitude (Col. 4 
Its obvious that a person of ordinary skill in the art at the time of the invention could have a pattern of RGB repeating from most significant bit to the least significant bit (Par. 0064 Kim). A person can chose the pattern of RGB, GRB, BGR, etc based upon user choice since two different references (Harrington and Kim) each list a different pattern of RGB repeating interleaved bits from most significant bit to the least significant bit);
Lieb and Harrington are analogous art because they are in the same field of endeavor, encoding color images. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the RGB color of Lieb to include the interleaving colors of Harrington, to shuffle data. The suggestion/motivation to combine is that it would be obvious to try in order to provide a fast response to retrieving the desired color (Col. 1 Lines 25-30 Harrington).
Lieb teaches store the integer color value in a column in the data store as associated with the RGB color (Par. 0081 Lieb discloses the colors are stored in a color lookup table. A table consist of rows and columns);
and index the column that stores the integer color value and other integer color values to form a data structure that, when compared to an integer search range, indicates a row in the data store corresponding to a second integer color value in the other integer color values that satisfies the integer search range (Par. 0081 Lieb discloses searching for colors using a query in a lookup table and the then identifying additional colors that are related to the query search.  The additional colors are located from the table. Par. 0050 Lieb discloses using the search engine to look up 


As to claim 3 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 1.
Kim teaches wherein a first bit of the integer color value comprises a highest order bit of the green dimension value (Par. 0064 Kim discloses the image signal RGB contains 24 bits and it converted to R’G’B’ output. The output is image signal of 1 bit from each the red signal, the green signal and the blue signal from most significant bit R7,G7,B7 to least significant bit R0,G0,B0. The output single is of RGB form.  In Fig. 6, the output signal of R’G’B’ is shown with bits R7,G7,B7,R6,G6,B6…which shows an interleaving of bits of red, green and blue dimension values of the RGB color. The R7 followed by an R6 shows the most significant bit is to the far left and the least significant bit is to the far right, which is the order of most significant bit R7 to least significant bit R0).

As to claim 4 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 1.
Kim teaches wherein a first bit of the integer color value comprises a lowest order bit of the red dimension value (Par. 0064 Kim discloses the image signal RGB contains 24 bits and it converted to R’G’B’ output. The output is image signal of 1 bit from 

As to claim 7 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 5.
In addition Lieb teaches wherein the one or more hardware processors are further configured to execute the computer-executable instructions to at least store the integer color value in the data store in association with the object record (Par. 0081 Lieb discloses searching for colors using a query in a lookup table and the then identifying additional colors that are related to the query search. Par. 0137 Lieb discloses storing the images in the data stores and the set of colors that describes each image. The object data record is seen as the image).


As to claim 8 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 5.
In addition Lieb teaches wherein the one or more hardware processors are further configured to execute the computer-executable instructions to at least index a column in a table that stores the integer color value and the other integer color values (Par. 0050 Lieb discloses using the search engine to look up color values that are associated with color names.  Identifying a color based upon the lookup table is seen as indicating a row in the data store associated with other integer color values).



As to claim 9 Lieb teaches a computer-implemented method comprising:
under control of a hardware computing device configured with specific computer-executable instructions,
Lieb does not teach but Kim teaches interleaving bits of red, green, and blue dimension values of an RGB color derived from an image, wherein the RGB color comprises the bits of the red dimension value, the bits of the green dimension value and the bits of the blue dimension value in sequence; wherein the bits are interleaved in a pattern that includes a red bit from the red dimension value, a green bit from the green dimension value, and a blue bit from the blue dimension value wherein the pattern repeats from highest order of magnitude to lowest order of magnitude, wherein each repeating pattern of red, green and blue bits correspond to a specific order of magnitude  (Par. 0064 Kim discloses the image signal RGB contains 24 bits and it converted to R’G’B’ output. The output is image signal of 1 bit from each the red signal, the green signal and the blue signal from most significant bit R7,G7,B7 to least significant bit R0,G0,B0. The output single is of RGB form.  In Fig. 6, the output signal of R’G’B’ is shown with bits R7,G7,B7,R6,G6,B6…which shows an 
Lieb and Kim are analogous art because they are in the same field of endeavor, encoding color images. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the RGB color of Lieb to include the interleaving colors of Kim, to shuffle data. The suggestion/motivation to combine is that it would be obvious to try in order to provide a fast response speed related to displaying the image (Par. 0005-0007 Kim).
Lieb does not teach but Harrington teaches generating an integer color value corresponding to a one dimensional color space (Col. 4 Lines 32-37 Harrington discloses the desired color correspond to red, green, and blue components within a color space);
Harrington teaches the integer color value comprising the bits that are interleaved in the pattern that repeats from highest order of magnitude to the lowest order of magnitude (Col. 4 Lines 45-60 Harrington discloses a 24-bit binary number that has the most significant bit to the least significant bit.  The pattern repeats GRB);  
Its obvious that a person of ordinary skill in the art at the time of the invention could have a pattern of RGB repeating from most significant bit to the least significant bit (Par. 0064 Kim). A person can chose the pattern of RGB, GRB, BGR, etc based upon user 
Lieb and Harrington are analogous art because they are in the same field of endeavor, encoding color images. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the RGB color of Lieb to include the interleaving colors of Harrington, to shuffle data. The suggestion/motivation to combine is that it would be obvious to try in order to provide a fast response to retrieving the desired color (Col. 1 Lines 25-30).
Lieb teaches storing the integer color value in a column in a data store in association with the RGB color (Par. 0081 Lieb discloses the colors are stored in a color lookup table. A table consist of rows and columns);
and indexing the column that stores the integer color value and other integer color values to form a data structure that, when compared to an integer search range, indicates a row in the data store corresponding to a second integer color value in the other integer color values that satisfies the integer search range (Par. 0081 Lieb discloses searching for colors using a query in a lookup table and the then identifying additional colors that are related to the query search.  The additional colors are located from the table. Par. 0050 Lieb discloses using the search engine to look up color values that are associated with color names.  Identifying a color based upon the lookup table is seen as indicating a row in the data store associated with other integer color values).


In addition Kim teaches wherein a first bit of the integer color value comprises a highest order bit of the green dimension value ((Par. 0064 Kim discloses the image signal RGB contains 24 bits and it converted to R’G’B’ output. The output is image signal of 1 bit from each the red signal, the green signal and the blue signal from most significant bit R7,G7,B7 to least significant bit R0,G0,B0. The output single is of RGB form.  In Fig. 6, the output signal of R’G’B’ is shown with bits R7,G7,B7,R6,G6,B6…which shows an interleaving of bits of red, green and blue dimension values of the RGB color. The R7 followed by an R6 shows the most significant bit is to the far left and the least significant bit is to the far right, which is the order of most significant bit R7 to least significant bit R0).

As to claim 12 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 9.
Lieb teaches wherein a first bit of the integer color value comprises a lowest order bit of the red dimension value (Par. 0064 Kim discloses the image signal RGB contains 24 bits and it converted to R’G’B’ output. The output is image signal of 1 bit from each the red signal, the green signal and the blue signal from most significant bit R7,G7,B7 to least significant bit R0,G0,B0. The output single is of RGB form.  In Fig. 6, the output signal of R’G’B’ is shown with bits R7,G7,B7,R6,G6,B6…which shows an interleaving of bits of red, green and blue dimension values of the RGB color. The R7 followed by an R6 shows the most significant bit is to the far left and the least significant 

As to claim 14 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 13.
In addition Lieb teaches wherein storing the integer color value in association with the RGB color further comprises storing the integer color value in association with the object record (Par. 0081 Lieb discloses searching for colors using a query in a lookup table and the then identifying additional colors that are related to the query search. Par. 0137 Lieb discloses storing the images in the data stores and the set of colors that describes each image. The object data record is seen as the image).

As to claim 15 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 9.
In addition Lieb teaches wherein indexing the integer color value and other integer color values further comprises indexing a column in a table that stores the integer color value and the other integer color values (Par. 0050 Lieb discloses using the search engine to look up color values that are associated with color names.  Identifying a color based upon the lookup table is seen as indicating a row in the data store associated with other integer color values).


 non-transitory computer readable storage medium storing computer-executable instructions that when executed by a processor perform operations comprising:
Lieb does not teach but Kim teaches interleaving bits of first, second, and third dimension values of an n-dimensional color derived from an image, wherein the n-dimensional color comprises sequentially, the bits of the first dimension value, the bits of the second dimension value, and the bits of the third dimension value, wherein the interleaved bits are interleaved in a pattern that includes a bit from the first dimension value, a bit from the second dimension value, and a bit from the third dimension value wherein the pattern repeats from highest order of magnitude to lowest order of magnitude, and wherein each repeating pattern of red, green and blue dimension value bits correspond to a specific order of magnitude  (Par. 0064 Kim discloses the image signal RGB contains 24 bits and it converted to R’G’B’ output. The output is image signal of 1 bit from each the red signal, the green signal and the blue signal from most significant bit R7,G7,B7 to least significant bit R0,G0,B0. The output single is of RGB form.  In Fig. 6, the output signal of R’G’B’ is shown with bits R7,G7,B7,R6,G6,B6…which shows an interleaving of bits of red, green and blue dimension values of the RGB color. The R7 followed by an R6 shows the most significant bit is to the far left and the least significant bit is to the far right, which is the order of most significant bit R7 to least significant bit R0);
Lieb and Kim are analogous art because they are in the same field of endeavor, encoding color images. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the RGB color of Lieb to include the interleaving colors of Kim, 
Lieb does not teach but Harrington teaches generating an integer color value corresponding to a one dimensional color space (Col. 4 Lines 32-37 Harrington discloses the desired color correspond to red, green, and blue components within a color space);
Harrington teaches the integer color value comprising the bits that are interleaved in the pattern that repeats from highest order of magnitude to lowest order of magnitude (Col. 4 Lines 45-60 Harrington discloses a 24-bit binary number that has the most significant bit to the least significant bit.  The pattern repeats GRB);  
Its obvious that a person of ordinary skill in the art at the time of the invention could have a pattern of RGB repeating from most significant bit to the least significant bit (Par. 0064 Kim). A person can chose the pattern of RGB, GRB, BGR, etc based upon user choice since two different references (Harrington and Kim) each list a different pattern of RGB repeating interleaved bits from most significant bit to the least significant bit);
Lieb and Harrington are analogous art because they are in the same field of endeavor, encoding color images. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the RGB color of Lieb to include the interleaving colors of Harrington, to shuffle data. The suggestion/motivation to combine is that it would be obvious to try in order to provide a fast response to retrieving the desired color (Col. 1 Lines 25-30).
storing the integer color value a column in a data store in association with the n-dimensional color (Par. 0081 Lieb discloses the colors are stored in a color lookup table. A table consist of rows and columns);
and indexing the integer color value and other integer color values (Par. 0081 Lieb discloses searching for colors using a query in a lookup table and the then identifying additional colors that are related to the query search.  The additional colors are located from the table. Par. 0050 Lieb discloses using the search engine to look up color values that are associated with color names.  Identifying a color based upon the lookup table is seen as indicating a row in the data store associated with other integer color values).


As to claim 18 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 16.
In addition Kim teaches wherein a first bit of the integer color value comprises a highest order bit of the second dimension value (Par. 0064 Kim discloses the image signal RGB contains 24 bits and it converted to R’G’B’ output. The output is image signal of 1 bit from each the red signal, the green signal and the blue signal from most significant bit R7,G7,B7 to least significant bit R0,G0,B0. The output single is of RGB form.  In Fig. 6, the output signal of R’G’B’ is shown with bits R7,G7,B7,R6,G6,B6…which shows an interleaving of bits of red, green and blue dimension values of the RGB color. The R7 followed by an R6 shows the most significant bit is to the far left and the least significant bit is to the far right, which is the order of most significant bit R7 to least significant bit R0).

As to claim 19 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 16.
In addition Kim teaches wherein a first bit of the integer color value comprises a lowest order bit of the first dimension value (Par. 0064 Kim discloses the image signal RGB contains 24 bits and it converted to R’G’B’ output. The output is image signal of 1 bit from each the red signal, the green signal and the blue signal from most significant bit R7,G7,B7 to least significant bit R0,G0,B0. The output single is of RGB form.  In Fig. 6, the output signal of R’G’B’ is shown with bits R7,G7,B7,R6,G6,B6…which shows an interleaving of bits of red, green and blue dimension values of the RGB color. The R7 followed by an R6 shows the most significant bit is to the far left and the least significant bit is to the far right, which is the order of most significant bit R7 to least significant bit R0).


9.	Claims 2, 3, 4, 5, 6, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb U.S. Patent Application Publication No. 2008/0046409 (herein as ‘Lieb’) and in combination with Kim et al. U.S. Patent Application Publication No. 2013/0076713 (herein as ‘Kim’) and Harrington et al. U.S. Patent No. 5,995,716 (herein as ‘Harrington’) and further in view of Nishimura U.S. Patent Application Publication No. 2015/0356128 (herein as ‘Nishimura’).



Lieb in combination with Kim and Harrington does not teach but Nishimura teaches wherein the one or more hardware processors are further configured to execute the computer-executable instructions to at least interleave the bits of the red, green, and blue dimension values of the RGB color such that an order within a red dimension is preserved, an order within a green dimension is preserved, and an order within a blue dimension is preserved (Par. 0054 Fig. 3D Nishimura discloses the attributes of A: A1, A2, A3, B: B1, B2, B3 and C: C1, C2, C3. The second bit string is seen as attributes, A2B2C2. The attributes of A: A1, A2, A3, B: B1, B2, B3 and C: C1, C2, C3. The attributes are seen as the color dimensions. The string consisting of the mixed attributes is seen as the interleaving of the second bit prefix.  The attribute strings are stored as an index key).
Lieb, Kim and Nishimura are analogous art because they are in the same field of endeavor, encoding data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the RGB color of Lieb to include the interleaving attributes of Nishimura, to increase efficiency of query processing data. The suggestion/motivation to combine is that it would be obvious to try in order increase the efficiency of query processing in matching attribute values (Par. 0003 Nishimura).


As to claim 5 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 1.
wherein the RGB color is associated with an object record (Par. 0045 Nishimura discloses generating records each having attribute values within a specified search range, based upon the index keys. The records are seen as the object record).
Lieb, Kim and Nishimura are analogous art because they are in the same field of endeavor, encoding data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the RGB color of Lieb to include the interleaving attributes of Nishimura, to increase efficiency of query processing data. The suggestion/motivation to combine is that it would be obvious to try in order increase the efficiency of query processing in matching attribute values (Par. 0003 Nishimura).


As to claim 6 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 5.
Lieb in combination with Kim and Harrington does not teach but Nishimura teaches wherein the object record comprises an item record (Par. 0045 Nishimura discloses generating records each having attribute values within a specified search range, based upon the index keys. The attribute values are seen as the item record.).
Lieb, Kim and Nishimura are analogous art because they are in the same field of endeavor, encoding data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the RGB color of Lieb to include the interleaving attributes of Nishimura, to increase efficiency of query processing data. The suggestion/motivation to 


As to claim 10 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 9.
Lieb in combination with Kim and Harrington does not teach but Nishimura teaches wherein interleaving bits of red, green, and blue dimension values of an RGB color derived from an image further comprises interleaving the bits of the red, green, and blue dimension values of the RGB color such that an order within a red dimension is preserved, an order within a green dimension is preserved, and an order within a blue dimension is preserved (Par. 0054 Fig. 3D Nishimura discloses the attributes of A: A1, A2, A3, B: B1, B2, B3 and C: C1, C2, C3. The second bit string is seen as attributes, A2B2C2. The attributes of A: A1, A2, A3, B: B1, B2, B3 and C: C1, C2, C3. The attributes are seen as the color dimensions. The string consisting of the mixed attributes is seen as the interleaving of the second bit prefix.  The attribute strings are stored as an index key).
Lieb, Kim and Nishimura are analogous art because they are in the same field of endeavor, encoding data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the RGB color of Lieb to include the interleaving attributes of Nishimura, to increase efficiency of query processing data. The suggestion/motivation to combine is that it would be obvious to try in order increase the efficiency of query processing in matching attribute values (Par. 0003 Nishimura).


As to claim 13 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 9.
Lieb in combination with Kim and Harrington does not teach but Nishimura teaches wherein the RGB color is associated with an object record (Par. 0045 Nishimura discloses generating records each having attribute values within a specified search range, based upon the index keys. The records are seen as the object record).
Lieb, Kim and Nishimura are analogous art because they are in the same field of endeavor, encoding data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the RGB color of Lieb to include the interleaving attributes of Nishimura, to increase efficiency of query processing data. The suggestion/motivation to combine is that it would be obvious to try in order increase the efficiency of query processing in matching attribute values (Par. 0003 Nishimura).



As to claim 17 Lieb in combination with Kim and Harrington teaches each and every limitation of claim 16.
In addition Nishimura teaches wherein the instructions for interleaving bits further include instructions for interleaving the bits of the first, second, and third dimension values of the n-dimensional color such that an order within a first dimension is preserved, an order within a second dimension is preserved, and an order within a third dimension is preserved (Par. 0054 Fig. 3D Nishimura discloses 
Lieb, Kim and Nishimura are analogous art because they are in the same field of endeavor, encoding data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the RGB color of Lieb to include the interleaving attributes of Nishimura, to increase efficiency of query processing data. The suggestion/motivation to combine is that it would be obvious to try in order increase the efficiency of query processing in matching attribute values (Par. 0003 Nishimura).


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  July 07, 2021Examiner, Art Unit 2159
/AMRESH SINGH/Primary Examiner, Art Unit 2159